      Case 1:18-cv-00566-TJM-CFH Document 211 Filed 06/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
NATIONAL RIFLE ASSOCIATION OF
AMERICA,
                                                            18-cv-00566 (TJM/CFH)
                               Plaintiff,

              -against-
                                                       NOTICE OF APPEAL OF THE
                                                        GRANT OF PLAINTIFF’S
ANDREW CUOMO, both individually and in his
                                                        MOTION TO AMEND AND
official capacity; MARIA T. VULLO, both
                                                        MOTION TO DISMISS THE
individually and in her official capacity; and THE
                                                          SECOND AMENDED
NEW YORK STATE DEPARTMENT OF
                                                             COMPLAINT
FINANCIAL SERVICES,

                               Defendants.




               PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure

12(b)(6) and 72(a) and upon the accompanying memorandum of law and all prior papers and

proceedings in this matter, Defendant Maria T. Vullo, by and through her attorneys, Emery Celli

Brinckerhoff & Abady LLP, on July 24, 2020 at 10:00 A.M., at the United States Courthouse for

the Northern District of New York, located at 15 Henry Street, Room 441, Binghamton, New

York, will appeal, pursuant to Rule 72(a), the magistrate judge’s grant of Plaintiff’s motion to

amend its complaint at Docket No. 202 and will move this Court, pursuant to Rule 12(b)(6), to

dismiss Plaintiff’s Second Amended Complaint as against Defendant Vullo, together with such

other or further relief as may be just.

               PLEASE TAKE FURTHER NOTICE that, answering papers, if any, shall be

filed in accordance with Local Rule 7.1 or pursuant to order of the Court.
      Case 1:18-cv-00566-TJM-CFH Document 211 Filed 06/23/20 Page 2 of 2




Dated: June 23, 2020
       New York, New York
                                         EMERY CELLI BRINCKERHOFF
                                         & ABADY LLP


                                         By:      /s/
                                               Andrew G. Celli, Jr.
                                               Debra Greenberger
                                               600 Fifth Ave., 10th Floor
                                               New York, NY 10020
                                               (212) 763-5000

TO:    William A. Brewer III
       Sarah B. Rogers
       BREWER, ATTORNEYS & COUNSELORS
       750 Lexington Avenue, 14th Floor
       New York, New York 10022

       William A. Scott
       Assistant Attorney General
       New York State Attorney General’s Office
       Albany Office, The Capitol
       Albany, New York 12224
